In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00186-CV


                      JAMES ELDON WHITMAN, APPELLANT

                                          V.

                    JOHN DREW AND AMY DREW, APPELLEES

                         On Appeal from the 46th District Court
                                  Foard County, Texas
                Trial Court No. 4789, Honorable Dan Mike Bird, Presiding

                                    May 13, 2015

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On May 6, 2015, appellant, James Eldon Whitman, filed a motion to dismiss his

appeal that complies with the requirements of Texas Rule of Appellate Procedure

42.1(a)(1). No decision of this Court having been delivered to date and without passing

on the merits of the appeal, we grant the motion and dismiss appellant’s appeal. See

TEX. R. APP. P. 42.1(a)(1). While appellant requests that costs be assessed against the

party incurring them, there is no indication in the motion that such an arrangement has

been agreed to by the parties. As such, costs will be taxed against appellant. See TEX.
R. APP. P. 42.1(d). If dismissal will prevent appellees from seeking relief to which they

would otherwise be entitled, the Court directs appellees to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.




                                               Mackey K. Hancock
                                                   Justice




                                           2